Dohan and Company 7700 North Kendall Drive, 200 Certified Public Accountants Miami, Florida33156-7578 A Professional Association Telephone:(305) 274-1366 September 28, 2009 Office of the Chief Accountant Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC Dear Sir and/or Madam: We have read the statements about our firm included in the Form 8-K/A of International Commercial Television, Inc. filed with the Securities and Exchange Commission and are in agreement with the statements contained herein Yours truly, /s/ Dohan and Company, CPA's Dohan and Company CPAs
